Exhibit 10.2

Teradata 2012 Stock Incentive Plan

Director Restricted Share Unit Grant Statement

You have been awarded a number of restricted share units (the “Share Units”)
under the Teradata 2012 Stock Incentive Plan (the “Plan”), subject to the terms
and conditions of this Director Restricted Share Unit Grant Statement (this
“Statement”), the Plan and the Teradata Corporation Director Compensation
Program (the “Program”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Plan.

1. The Share Units will vest during the one-year period beginning on the date
upon which the Share Units were granted (the “Date of Grant”), in equal
quarterly installments (subject to mathematical rounding performed by the third
party Plan administrator) commencing three (3) months after the Date of Grant,
provided you continue to serve as a Director of Teradata Corporation
(“Teradata”) until each vesting date. Notwithstanding the foregoing, if the Date
of Grant of your Share Units is the date of an Annual Meeting of Stockholders,
then, the fourth quarterly vesting will occur only if you continue to serve as a
Director until the earlier of (a) the first Annual Meeting of Stockholders
following the Date of Grant and (b) the first (1st) anniversary of the Date of
Grant.

2. Any unvested Share Units will become fully vested if, prior to the one-year
anniversary of the Date of Grant, you die while serving as a Director of
Teradata or a Change in Control occurs, provided that you served as a Director
immediately prior to the Change in Control.

3. Except as otherwise provided pursuant to a deferral election in effect under
Article IV of the Program, when vested, the Share Units will be paid to you in
shares of Teradata common stock within thirty (30) days after the vesting date,
such that one (1) Share Unit equals one (1) share of Teradata common stock
(“Share”).

4. The Share Units will be cancelled if the Committee on Directors and
Governance of the Teradata Board of Directors (the “Committee”) determines that
you engaged in misconduct in connection with your appointment as a Director of
Teradata or if your service as a Director is terminated for Cause. Further, if
your service as a Director is terminated for Cause, then, to the extent demanded
by the Committee in its sole discretion, you shall (a) return to Teradata all
Shares that you have not disposed of that have been acquired pursuant to this
Statement within two (2) years prior to your date of termination, and (b) with
respect to any Shares acquired pursuant to this Statement within two (2) years
prior to your date of termination that you have disposed of, pay to Teradata in
cash the Fair Market Value of such Shares on the date acquired.

5. Any cash dividends declared before your vesting dates on the Shares
underlying the Share Units shall be converted to additional Share Units subject
to the terms of this Statement, based on the Fair Market Value (as defined in
the Plan) of Teradata common stock on the date the dividend is declared.

6. You may designate one or more beneficiaries to receive all or part of any
Shares to be distributed in case of your death, and you may change or revoke
such designation at any time. In the event of your death, any Shares
distributable hereunder that are subject to such a designation



--------------------------------------------------------------------------------

will be distributed to such beneficiary or beneficiaries in accordance with this
Statement. Any other Shares will be distributable to your estate. If there shall
be any question as to the legal right of any beneficiary to receive a
distribution hereunder, the Shares in question may be transferred to your
estate, in which event Teradata will have no further liability to anyone with
respect to such Shares.

7. The terms of this award of Share Units as evidenced by this Statement may be
amended by the Teradata Board of Directors, the Committee or the Compensation
and Human Resource Committee, provided that no such amendment shall impair your
rights hereunder without your consent.

8. The Share Units and the number and kind of Shares covered by this Statement
shall be subject to adjustment as provided in Section 15 of the Plan.

9. In the event of a conflict between the terms and conditions of this Statement
and the terms and conditions of the Plan, the terms and conditions of the Plan
shall prevail.

10. The Share Units may not be sold, transferred, pledged, assigned or otherwise
alienated, except by beneficiary designation, will or by the laws of descent and
distribution upon your death.

11. You shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Share Units
until such Shares have been delivered to you in accordance with Section 3 of
this Statement. The obligations of Teradata under this Statement will be merely
that of an unfunded and unsecured promise of Teradata to deliver Shares in the
future following vesting of the Share Units, and your rights will be no greater
than those of an unsecured general creditor. No assets of Teradata will be held
or set aside as security for the obligations of Teradata under this Statement.

12. Nothing contained in this Statement shall confer upon you any right with
respect to continuance of service by Teradata, nor limit or affect in any manner
the right of Teradata to terminate your service or adjust your compensation.

13. By accepting any benefit under this Statement, you and each person claiming
under or through you shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of this Statement and the Plan and any action taken under this Statement or the
Plan by the Committee, the Board of Directors or Teradata, in any case in
accordance with the terms and conditions of this Statement.

14. Teradata may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Teradata or a third party designated by Teradata.

 

2